IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-88,559-04


                       IN RE ROBERT BRICE DAUGHERTY, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
         CAUSE NOS. 25886, 25928, AND 25958 IN THE 6TH DISTRICT COURT
                             FROM LAMAR COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that the District Clerk of Lamar County is not

forwarding him three affidavits referenced in the trial court’s findings of fact and conclusions of law

entered on January 17, 2019, regarding his three habeas applications. The District Clerk of Lamar

County, Respndent, is ordered to send a copy of these affidavits to Relator and shall file a response

in this Court, with a copy of the response also sent to Relator, certifying the date the copies of the

affidavits are sent. Relator shall file any further pleading in this Court regarding this mandamus

application or the underlying habeas applications within 35 days of the date upon which the District

Clerk certifies that the copies are being sent. This application for leave to file a writ of mandamus
                                                                                           2

shall be held in abeyance until Respondent has submitted the response. Such response shall be

submitted within 30 days of the date of this order.

Filed: April 3, 2019
Do not publish